OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, with costs, and the complaint dismissed.
Even though it is uncontroverted that on the day decedent drowned in a pool owned and operated by defendant there were fewer lifeguards than required by New York State Sanitary Code (10 NYCRR) § 6-1.23 and New York City Health Code (24 RCNY) § 165.21 (f), plaintiff failed to establish that the violation of these provisions was a proximate cause of her infant son’s fatal accident.
Chief Judge Kaye and Judges Simons, Titone, Bellacosa, Smith, Levine and Ciparick concur in memorandum.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed, etc.